  Case 3:21-cr-01623-JLS Document 1 Filed 05/28/21 PageID.40 Page 1 of 10



                                      SEALED                     May 28 2021
                                                                   2:50 pm
                                        s/ SuzanneA
                                                                s/ emilybl
ORDERED UNSEALED on 06/07/2021 s/ SuzanneA




                                                      '21 CR1623 JLS
Case 3:21-cr-01623-JLS Document 1 Filed 05/28/21 PageID.41 Page 2 of 10
Case 3:21-cr-01623-JLS Document 1 Filed 05/28/21 PageID.42 Page 3 of 10
Case 3:21-cr-01623-JLS Document 1 Filed 05/28/21 PageID.43 Page 4 of 10
Case 3:21-cr-01623-JLS Document 1 Filed 05/28/21 PageID.44 Page 5 of 10
Case 3:21-cr-01623-JLS Document 1 Filed 05/28/21 PageID.45 Page 6 of 10
Case 3:21-cr-01623-JLS Document 1 Filed 05/28/21 PageID.46 Page 7 of 10
Case 3:21-cr-01623-JLS Document 1 Filed 05/28/21 PageID.47 Page 8 of 10
Case 3:21-cr-01623-JLS Document 1 Filed 05/28/21 PageID.48 Page 9 of 10
Case 3:21-cr-01623-JLS Document 1 Filed 05/28/21 PageID.49 Page 10 of 10
